Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
0. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Regarding Prior Art Priority Date 
0a. Regarding prior art Gauvreau (US 20100118720 A1), this office action cites Gauvreau Para [0004, 0033 and 0040] only, all are supported in Gauvreau provisional application 61/110,209 dated 10/31/2008, Para [0006, 0029, 0037 and 0041]. 

Other Related Prior Art  
0b. Yang (US 20110093756 A1) discloses RRC configuration signaling for HARQ processes, see particularly Fig 5a.

Response to Applicant’s Remarks
1a. Applicant’s arguments and remarks, filed on 7/19/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Regarding Applicant’s claimed limitations:
“receiving one or more messages from an access device, including a HARO process indicator configuration message via a radio resource control layer,
wherein the HARO process indicator configuration message includes information for configuring a HARO process indicator”, 
The Examiner finds new prior art Malkamaki (US 20090103500 A1) that discloses a user terminal receiving various HARQ indicators via RRC configuration signaling, the HARQ indicators includes HARQ process ID (or number), that is a function of TTI, semi-persistent period (SP_Period), number of semi-persistent HARQ (Num_SP_HARQ …., see:
[Abstract] ….. A particular HARQ process ID to be assumed for a given subframe is determined based on at least one of: a) system frame number; b) number of hybrid automatic repeat request processes that are allocated for semi-persistent scheduling; and c) periodicity for semi-persistent scheduling. In various embodiments: a) is broadcast and b) and c) are sent via RRC signaling; and the assumed particular HARQ process ID is determined as a function of [Current TTI/SP_Period] mod Num_SP_HARQ: wherein Current TTI is a number for the given subframe derived from the system frame number and the term [Current TTI/SP_Period] is rounded to an integer prior to the modulo operation; SP_Period is the periodicity of the semi-persistent scheduling; and Num_SP_HARQ is the number of hybrid automatic repeat request processes that are allocated for semi-persistent scheduling. 
[0082] The semi-persistent allocation may be identified with, for example, an additional bit in the PDCCH, or by the HARQ process number that is configured for semi-persistent use with RRC signaling.  The HARQ process number can be used to separate the semi-persistent allocation from the dynamic allocation (as described in the above-referenced U.S.  Provisional Patent Application No. 60/919,110).  
	[0083] It can be noted that the use of this technique it particularly advantageous if only one HARQ process is needed.  When more than one HARQ process is needed for semi-persistent transmission then this information is included in the RRC signaling.  
[0090] Embodiment 1A: The PDCCH signaling is able to signal X HARQ processes (e.g., with 3 bits X=8).  One of the values of X indicates semi-persistent HARQ scheduling.  The number of HARQ processes for the semi-persistent case is given by N and is signaled via RRC signaling, where one HARQ process ID indicates semi-persistent.  
[0100] Further explanation of the foregoing can be had by referring again to 

TTI.  The SP period is semi-persistent periodicity, e.g., 20 ms or 20 TTI.  The number of semi-persistent HARQ equal N (e.g., 7 and X in FIG. 5) HARQ buffers used for semi-persistent that are signaled via RRC.  
	[0125] (A) Based on the foregoing it should be apparent that the exemplary embodiments of this invention provide a method, apparatus and computer program product(s) to inform a UE of HARQ-related information.  Referring to FIG. 4, at Block 4A the eNB 12 sends the UE 10 a RRC configuration that comprises one or more HARQ process number(s) that indicate(s) semi-persistent scheduling, and at Block 4B, that further comprises at least one of a number of HARQ processes for semi-persistent scheduling and HARQ identifications used for semi-persistent scheduling, or a periodicity pattern per HARQ process. 
	Fig 4 and 5.
Further, Applicant’s claims do not overcome the non-statutory double patenting rejections in view of new prior art Malkamaki (US 20090103500 A1). The Examiner maintains the same ground of the non-statutory double patenting rejections. 
The Examiner updates the rejections based on Gauvreau (US 20100118720 A1) and Malkamaki (US 20090103500 A1).

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 20-25, 27-32 and 34-39 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of McBeath (US 10412724 B2, hereinafter McBeath ‘724) in view of Malkamaki (US 20090103500 A1).

Regarding Claims 20-25, 27-32 and 34-39, the claims are not patentably distinct with McBeath ‘724 and are obvious in view of Malkamaki (US 20090103500 A1). See the following comparison table. 

Table 1 Non-Statutory Double Patenting
Instant Application 16/533,601
Parent Patent 10,412,724
20.  A method performed by a user agent supporting multiple carriers in a wireless communication network, the method comprising: 

receiving one or more messages from an access device;  



including a HARO process indicator configuration message via a radio resource control layer,


wherein the HARO process indicator configuration message includes information for configuring a HARO process indicator




















activating a first carrier and a second carrier in response to receiving the one or more messages, 
monitoring one or more control channels;  















starting a timer;  and 


inactivating at least one of the first carrier or the second carrier in response to expiration of the timer.




receiving, by a user agent supporting multiple carriers in a wireless communication network, 
a first message from a base station, 


Malkamaki discloses a user terminal receiving HARQ process ID (or indicator) for configuring HARQ process, via RRC signaling, see:

[Abstract] ….. A particular HARQ process ID to be assumed for a given subframe is determined based on at least one of: a) system frame number; b) number of hybrid automatic repeat request processes that are allocated for semi-persistent scheduling; and c) periodicity for semi-persistent scheduling. In various embodiments: a) is broadcast and b) and c) are sent via RRC signaling; and the assumed particular HARQ process ID is determined as a function of [Current TTI/SP_Period] mod Num_SP_HARQ: wherein Current TTI is a number for the given subframe derived from the system frame number and the term [Current TTI/SP_Period] is rounded to an integer prior to the modulo operation; SP_Period is the periodicity of the semi-persistent scheduling; and Num_SP_HARQ is the number of hybrid automatic repeat request processes that are allocated for semi-persistent scheduling. 

Fig 4-5.

the first message indicating that a carrier has to be activated as an anchor carrier, 





receiving a third message from a base station, the third message indicating at least two indicated carriers from the at least two assigned carriers other than the anchor carrier that are to be activated, wherein activating the indicated carriers comprises monitoring a control channel of each indicated carrier;  

starting a timer relative to each indicated carrier;  and 

when the timer relative to a first carrier of the indicated carriers expires, deactivating the first carrier, the deactivating comprising ending the monitoring of a control channel of the first carrier and not deactivating other carriers of the indicated carriers. 


    3, The method of claim 2, further comprising receiving downlink control information (DCI) via the control channel, wherein the DCI allocates resources to the user agent. 
 

22.  The method of claim 20, wherein the one or more messages comprise a DCI packet received on at least one of the one or more control channels, and the DCI packet indicates a downlink resource to be used by the user agent and a HARQ process.
    3, The method of claim 2, further comprising receiving downlink control information (DCI) via the control channel, wherein the DCI allocates resources to the user agent. 

    4, The method of claim 3, wherein the packet includes a hybrid automatic repeat request (HARD) process indicator (HPI). 

23.  The method of claim 20, wherein one of the multiple carriers other than the first and second carriers is an anchor carrier.
    6, The method of claim 1, further comprising monitoring, by the user agent, a control channel of the anchor carrier of the multiple carriers, wherein the anchor carrier is the only carrier routinely monitored by the user agent. 

24.  The method of claim 23, wherein the anchor carrier is monitored after the expiration of the timer.
    8, The method of claim 7, further comprising continuing monitoring of the anchor carrier
25.  The method of claim 22, wherein three bits of the DCI packet indicate the 
HARQ process.
    3, The method of claim 2, further comprising receiving downlink control information (DCI) via the control channel, wherein the DCI allocates resources to the user agent. 
 
    4, The method of claim 3, wherein the packet includes a hybrid automatic repeat request (HARD) process indicator (HPI). 



Claims 34-39 are rejected based on the same rationales of Claims 20-26.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gauvreau’s system for fast activation and deactivation of carriers in LTE advanced system with Malkamaki’s method for improving HARQ process utilization in MIMO wireless communication system with the motivation being to reduce signaling overhead (Malkamaki, Para [0040]).



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau (US 20100118720 A1) in view of Malkamaki (US 20090103500 A1).

2b. Summary of the Cited Prior Art
Gauvreau discloses a system for fast activation and deactivation of carriers in LTE advanced system.
Malkamaki discloses a method for improving HARQ process utilization in MIMO wireless communication system.

2c. Claim Analysis
Regarding Claim 20, Gauvreau discloses:
A method performed by a user agent supporting multiple carriers in a wireless communication network, the method comprising
[(Gauvreau discloses a method for activating and deactivating component carriers, see:
[0004] …… Activating and deactivating additional component carriers on demand. )]:
receiving one or more messages from an access device, including a HARO process indicator configuration message via a radio resource control layer
[(Gauvreau discloses receiving PDCCH from a base station, see:
[0033] The reception of a physical downlink control channel (PDCCH) on a specific carrier (such as an "anchor carrier") with a new downlink control information (DCI) format (or a modified DCI format for LTE advanced) may signal to the WTRU that transmission to, or reception from, a pre-configured additional uplink (PUSCH) or downlink (PDSCH) carrier, (or a pre-defined subset of pre-configured additional uplink or downlink carriers), will take place in X subframes. ……………….. This allows the WTRU to only monitor the PDCCH from a single carrier, (e.g., a special carrier called "anchor carrier" or the carrier corresponding to the serving cell), and consequent battery savings.  The indication from the anchor carrier may be for a single grant or assignment on the additional component carrier.  In this case, HARQ feedback corresponding to the grant or assignment may also be delayed (with respect to the PDCCH transmission) compared to existing systems.  Alternatively, the indication from the anchor carrier may signal to the WTRU that it should start monitoring the 
PDCCH on the additional component carrier or subset of component carriers until this carrier (or these carriers) is (are) deactivated. )];
activating a first carrier and a second carrier in response to receiving the one or more messages
[(Gauvreau discloses activating and deactivation carriers on demand signaled by DCI on PDCCH, see:
[0004] Receiving and transmitting on multiple carriers significantly increases the power consumption of the WTRU.  It is known that the power consumption of the analog front-end, (which counts as a significant fraction of total power consumption at the WTRU), is linearly proportional to the bandwidth or a plurality of basic frequency blocks (i.e., component carriers) that are aggregated.  Activating and deactivating additional component carriers on demand and rapidly is critical to saving WTRU resources, (e.g., hybrid automatic repeat request (HARQ) processing (including channel quality indicator (CQI) and sounding reference signal (SRS) reporting), buffer ccupancy and buffer management, (e.g., buffer status report (BSR) reporting) and scheduling processing), and providing savings of power consumption. 
The reception of a physical downlink control channel (PDCCH) on a specific carrier (such as an "anchor carrier") with a new downlink control information (DCI) format (or a modified DCI format for LTE advanced) may signal to the WTRU that transmission to, or reception from, a pre-configured additional uplink (PUSCH) or downlink (PDSCH) carrier, (or a pre-defined subset of pre-configured additional uplink or downlink carriers), will take place in X subframes. ……………….. This allows the WTRU to only monitor the PDCCH from a single carrier, (e.g., a special carrier called "anchor carrier" or the carrier corresponding to the serving cell), and consequent battery savings.)];
monitoring one or more control channels;  starting a timer;  and inactivating at least one of the first carrier or the second carrier in response to expiration of the timer
[(Gauvreau discloses monitoring PDCCH, starting a timer, and deactivating carriers, see:
[0040] Implicit deactivation may be performed based on an inactivity timer specific to the additional component carrier activity.  For example, only the anchor carrier is active during a Web browsing session.  ……. 
After some inactivity timer, (specific to the pre-configured carrier), expires, the WTRU stops monitoring the PDCCH, (i.e., dedicated PDCCH per carrier), and shuts down the front-end radio resources allocated to this carrier.  Alternatively, the WTRU may stop monitoring the PDCCH of a carrier after expiry of a timing alignment timer (or other timer) defined specifically for this carrier.  Such a timing alignment timer may be restarted based on the reception of a timing alignment MAC control element from a MAC PDU received on the carrier.)].

However, Malkamaki discloses configuring HARQ via RRC messaging in MIMO system.
receiving one or more messages from an access device, including a HARO process indicator configuration message via a radio resource control layer, 
[(Malkamaki discloses a user terminal receiving various HARQ indicators via RRC configuration signaling, the HARQ indicators includes HARQ process ID (or number), that is a function of TTI, semi-persistent period (SP_Period), number of semi-persistent HARQ (Num_SP_HARQ …., see:
[Abstract] ….. A particular HARQ process ID to be assumed for a given subframe is determined based on at least one of: a) system frame number; b) number of hybrid automatic repeat request processes that are allocated for semi-persistent scheduling; and c) periodicity for semi-persistent scheduling. In various embodiments: a) is broadcast and b) and c) are sent via RRC signaling; and the assumed particular HARQ process ID is determined as a function of [Current TTI/SP_Period] mod Num_SP_HARQ: wherein Current TTI is a number for the given subframe derived from the system frame number and the term [Current TTI/SP_Period] is rounded to an integer prior to the modulo operation; SP_Period is the periodicity of the semi-persistent scheduling; and Num_SP_HARQ is the number of hybrid automatic repeat request processes that are allocated for semi-persistent scheduling. 
[0082] The semi-persistent allocation may be identified with, for example, an additional bit in the PDCCH, or by the HARQ process number that is configured for semi-persistent use with RRC signaling.  The HARQ process number can be used to 
	[0083] It can be noted that the use of this technique it particularly advantageous if only one HARQ process is needed.  When more than one HARQ process is needed for semi-persistent transmission then this information is included in the RRC signaling.  
Figs 4-5)];
wherein the HARO process indicator configuration message includes information for configuring a HARO process indicator
[(Malkamaki discloses a user terminal receiving various HARQ indicators via RRC configuration signaling, the HARQ indicators includes HARQ process ID (or number), TTI, semi-persistent period, number of semi-persistent HARQ, HARQ buffers …., see:
[0090] Embodiment 1A: The PDCCH signaling is able to signal X HARQ processes (e.g., with 3 bits X=8).  One of the values of X indicates semi-persistent HARQ scheduling.  The number of HARQ processes for the semi-persistent case is given by N and is signaled via RRC signaling, where one HARQ process ID indicates semi-persistent.  
[0100] Further explanation of the foregoing can be had by referring again to 
FIG. 5.  The current TTI is an "increasing number" which indicates the current 
TTI.  The SP period is semi-persistent periodicity, e.g., 20 ms or 20 TTI.  The number of semi-persistent HARQ equal N (e.g., 7 and X in FIG. 5) HARQ buffers used for semi-persistent that are signaled via RRC.  
Referring to FIG. 4, at Block 4A the eNB 12 sends the UE 10 a RRC configuration that comprises one or more HARQ process number(s) that indicate(s) semi-persistent scheduling, and at Block 4B, that further comprises at least one of a number of HARQ processes for semi-persistent scheduling and HARQ identifications used for semi-persistent scheduling, or a periodicity pattern per HARQ process. 
Fig 4 and 5)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gauvreau’s system for fast activation and deactivation of carriers in LTE advanced system with Malkamaki’s method for improving HARQ process utilization in MIMO wireless communication system with the motivation being to reduce signaling overhead (Malkamaki, Para [0040]).

Regarding Claim 21, Gauvreau discloses:
further comprising restarting the timer in response to receiving downlink control information (DCI) on at least one of the one or more control channels
[(Gauvreau discloses receiving PDCCH from a base station, see:
[0033] The reception of a physical downlink control channel (PDCCH) on a specific carrier (such as an "anchor carrier") with a new downlink control information (DCI) format (or a modified DCI format for LTE advanced) may signal to the WTRU that transmission to, or reception from, a pre-configured additional uplink (PUSCH) or downlink (PDSCH) carrier, (or a pre-defined subset of pre-configured additional uplink or downlink carriers), will take place in X subframes.)].
 
Regarding Claim 22, Gauvreau discloses:
wherein the one or more messages comprise a DCI packet received on at least one of the one or more control channels, and the DCI packet indicates a downlink resource to be used by the user agent and a HARQ process
[(see:
[0004] Receiving and transmitting on multiple carriers significantly increases the power consumption of the WTRU.  It is known that the power consumption of the analog front-end, (which counts as a significant fraction of total power consumption at the WTRU), is linearly proportional to the bandwidth or a plurality of basic frequency blocks (i.e., component carriers) that are aggregated.  Activating and deactivating additional component carriers on demand and rapidly is critical to saving WTRU resources, (e.g., hybrid automatic repeat request (HARQ) processing (including channel quality indicator (CQI) and sounding reference signal (SRS) reporting), buffer ccupancy and buffer management, (e.g., buffer status report (BSR) reporting) and scheduling processing), and providing savings of power consumption. )].
 
Regarding Claim 23, Gauvreau discloses:
wherein one of the multiple carriers other than the first and second carriers is an anchor carrier

[0033] The reception of a physical downlink control channel (PDCCH) on a specific carrier (such as an "anchor carrier") with a new downlink control information (DCI) format (or a modified DCI format for LTE advanced) may signal to the WTRU that transmission to, or reception from, a pre-configured additional uplink (PUSCH) or downlink (PDSCH) carrier, (or a pre-defined subset of pre-configured additional uplink or downlink carriers), will take place in X subframes. ……………….. This allows the WTRU to only monitor the PDCCH from a single carrier, (e.g., a special carrier called "anchor carrier" or the carrier corresponding to the serving cell), and consequent battery savings.)].
 
Regarding Claim 24, Gauvreau discloses:
wherein the anchor carrier is monitored after the expiration of the timer
[(see:
[0033] The reception of a physical downlink control channel (PDCCH) on a specific carrier (such as an "anchor carrier") with a new downlink control information (DCI) format (or a modified DCI format for LTE advanced) may signal to the WTRU that transmission to, or reception from, a pre-configured additional uplink (PUSCH) or downlink (PDSCH) carrier, (or a pre-defined subset of pre-configured additional uplink or downlink carriers), will take place in X subframes. ……………….. This allows the WTRU to only monitor the PDCCH from a single carrier, (e.g., a special carrier called "anchor carrier" or the carrier corresponding to the serving cell), and consequent battery savings.)].

Regarding Claim 25, Gauvreau discloses:
wherein the HARO process indicator is received in downlink control information
[(Gauvreau discloses using PDCCH DCI in downlink control and configuring information see:
[0004] Receiving and transmitting on multiple carriers significantly increases the power consumption of the WTRU.  It is known that the power consumption of the analog front-end, (which counts as a significant fraction of total power consumption at the WTRU), is linearly proportional to the bandwidth or a plurality of basic frequency blocks (i.e., component carriers) that are aggregated.  Activating and deactivating additional component carriers on demand and rapidly is critical to saving WTRU resources, (e.g., hybrid automatic repeat request (HARQ) processing (including channel quality indicator (CQI) and sounding reference signal (SRS) reporting), buffer ccupancy and buffer management, (e.g., buffer status report (BSR) reporting) and scheduling processing), and providing savings of power consumption. 
 	[0033] The reception of a physical downlink control channel (PDCCH) on a specific carrier (such as an "anchor carrier") with a new downlink control information (DCI) format (or a modified DCI format for LTE advanced) may signal to the WTRU that transmission to, or reception from, a pre-configured additional uplink (PUSCH) or downlink (PDSCH) carrier, (or a pre-defined subset of pre-configured additional uplink or downlink carriers), will take place in X subframes. ……………….. This allows the WTRU to only monitor the PDCCH from a single carrier, (e.g., a special carrier called "anchor carrier" or the carrier corresponding to the serving cell), and consequent battery savings)].

 	Regarding Claim 26, Gauvreau does not discloses about MIMO.
However, Malkamaki discloses:
further comprising the user agent supporting MIMO operations
[(see:
[0116] The foregoing may be considered as a simplest approach, where four bits in the HARQ process ID are used, and is included for completeness.  This approach does not require that the HARQ process id for the re-transmission is known implicitly, as it is known precisely by the signaling.  However, it may be the case that 4 bits are used for HARQ process id anyway due to the MIMO signaling needs. 
	Fig 4-5)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gauvreau’s system for fast activation and deactivation of carriers in LTE advanced system with Malkamaki’s method for improving HARQ process utilization in MIMO wireless communication system with the motivation being to reduce signaling overhead (Malkamaki, Para [0040]).

Regarding Claims 27-33, the claims disclose similar features as of Claims 20-26, and are rejected based on the same rationales of Claims 20-26.
Regarding Claims 34-40, the claims disclose similar features as of Claims 20-26, and are rejected based on the same rationales of Claims 20-26.



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUNG LIU/Primary Examiner, Art Unit 2473